Case 2:21-cv-02201-JTF-atc Document 10 Filed 04/16/21 Page 1 of 4                                             PageID 119



                                                                                                               Revised July 2012
                United States District Court for Western District of Tennessee
                  MOTION FOR LEAVE TO APPEAR PRO HAC VICE

Case Title
 Plaintiff
   MEMPHIS COMMUNITY AGAINST POLLUTION, INC., PROTECT OUR AQUIFER, and SIERRA CLUB
             UNITED STATES ARMY CORPS OF ENGINEERS, an agency of the United States Department of Defense, and LT. GEN.
 Defendant   SCOTT SPELLMON, in his official capacity as Chief of Engineers and Commanding General of the U.S. Army Corps of
             Engineers

 Case Number                                                   Judge         John T. Fowlkes, Jr.
                    2:21-cv-02201

I,            Brittany M. Pemberton                                hereby apply to the United
States District Court for the Western District of Tennessee, pursuant to Local Rule 83.4(d), for
permission to appear and participate in the above-entitled action on behalf of
           Byhalia Pipeline, LLC                            by whom I have been retained.

I am a member of good standing and eligible to practice before the following courts:
                                   Title of Court                                                 Date Admitted
Virginia State Bar                                                                             11/10/2013
District of Columbia Bar                                                                       10/06/2014
U.S. District Court / District of Columbia                                                     04/05/2021
U.S. Court of Appeals/District of Columbia Circuit                                             03/15/2016
U.S. Court of Appeals/ Third Circuit                                                           01/30/2020
U.S. Court of Appeals / Fifth Circuit                                                          06/07/2017
U.S. Court of Appeals / Tenth Circuit                                                          06/17/2016
Supreme Court of the United States                                                             01/27/2020


I certify that I subject myself to the jurisdiction of the United States District Court for the
Western District of Tennessee and have obtained and have familiarized myself with and agree
to be bound by the Western District of Tennessee Local Rules, Tennessee Supreme Court Rule 8
(Rules of Professional Conduct) and the Guidelines of Professional Courtesy and Conduct.

Please find attached a certificate of good standing from the highest Court of a state or the
District of Columbia, and from a United States District Court.

A proposed order, in word processing format, granting this Motion will be emailed to the ECF
mailbox of the presiding judge.

                                                        Page -1-
Case 2:21-cv-02201-JTF-atc Document 10 Filed 04/16/21 Page 2 of 4                             PageID 120




   The pro hac vice admission fee is $150.00 that shall be paid to the Clerk of Court through the
                    Court’s Electronic Case Filing System’s pay.gov feature.



I hereby certify that the information provided below is true and accurate:
 Applicant’s Last Name             First Name                           Middle Name/Initial

 Pemberton                         Brittany                             M.
 Applicant’s Firm Name
 Bracewell LLP
 Applicant’s Address                                                      Room/Suite Number
 2001 M Street, N.W.                                                      900
 City                                                State                         Zip Code
 Washington                                          DC                            20036
 Applicant’s Email Address
 Brittany.pemberton@bracewell.com
 Applicant’s Phone Number(s)
 (202) 828-1708


                                   Certificate of Consultation




Date                                                 Electronic Signature of Applicant
             04/16/2021
                                                     S/ Brittany Pemberton




                                                Page -2-
Case 2:21-cv-02201-JTF-atc Document 10 Filed 04/16/21 Page 3 of 4                                PageID 121




   On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                    the District of Columbia Bar does hereby certify that



            Brittany Michelle Pemberton
         was duly qualified and admitted on October 6, 2014 as an attorney and counselor entitled to
                     practice before this Court; and is, on the date indicated below, a(n)
                               ACTIVE member in good standing of this Bar.




                                                                             In Testimony Whereof,
                                                                         I have hereunto subscribed my
                                                                         name and affixed the seal of this
                                                                              Court at the City of
                                                                          Washington, D.C., on April 7,
                                                                                      2021.




                                                                              JULIO A. CASTILLO
                                                                                Clerk of the Court




                                                                    Issued By:
                                                                             District of Columbia Bar Membership




 For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                     memberservices@dcbar.org.
Case 2:21-cv-02201-JTF-atc Document 10 Filed 04/16/21 Page 4 of 4            PageID 122



            United States District & Bankruptcy Courts
                    for the District of Columbia
                               CLERK’S OFFICE
                           333 Constitution Avenue, NW
                                   Room 1225
                             Washington, DC 20001




     I, ANGELA D. CAESAR, Clerk of the United States District Court

     for the District of Columbia, do hereby certify that:

                   BRITTANY M. PEMBERTON

     was, on the
                   5th     day of
                                        April        A.D.
                                                             2021     admitted to

     practice as an Attorney at Law at the Bar of this Court, and is, according to

     the records of this Court, a member of said Bar in good standing.



     In Testimony Whereof, I hereunto subscribe my name and affix the seal of

     said Court in the City of Washington this
                                                  13th       day of
                                                                         April

     A.D.
            2021    .




                                        LA D.
                                    ANGELA D CAESAR,
                                              CAESAR Clerk of Courts


                                 By:
                                                      Deputy Clerk
